Citation Nr: 0217319	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-06 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to additional compensation for a spouse from 
July 1, 1996, to May 31, 2001.  

ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel












INTRODUCTION

The veteran had active service from November 1943 to August 
1950, and from September 1950 to July 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of decisions of the Indianapolis, Indiana, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The Board notes that given the facts of this case and the 
veteran's contentions, the issue of entitlement to a waiver 
of overpayment of compensation from July 1, 1996, to May 31, 
2001, has implicitly been raised.  This issue is referred to 
the RO for development and consideration.  


FINDINGS OF FACT

1.  The veteran was divorced from H.B. on June 26, 1996.  

2.  The veteran married E.E.B. on July 10, 1996.  

3.  VA received initial notice from the veteran of both his 
divorce and remarriage on May 15, 2001.  


CONCLUSION OF LAW

The criteria for additional compensation for a spouse from 
July 1, 1996, to May 31, 2001, have not been met.  38 C.F.R. 
§§ 3.31, 3.401, 3.501 (2002). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to additional 
compensation for his spouse for the period from July 1, 
1996, to May 31, 2001.  He notes that he was in receipt of 
compensation at the time he was divorced from one spouse on 
June 26, 1996, but that he remarried only two weeks later on 
July 26, 1996.  Although the veteran did not inform VA of 
his divorce and remarriage until May 15, 2001, he believes 
that VA is unreasonable in ending his additional 
compensation from July 1, 1996, to May 31, 2001, as he was 
married for almost this entire period.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case that contains the laws and 
regulations concerning his claim.  This also indicated what 
evidence was needed to prevail.  The veteran has been 
afforded an opportunity to submit additional evidence and 
argument, but he noted in his May 2002 substantive appeal 
that VA is already in receipt of all the relevant documents 
in his case.  The Board notes that the facts in this case 
are not in dispute, and the outcome of the veteran's appeal 
depends on the application of the relevant regulations 
supplied to the veteran in the statement of the case.  The 
Board must conclude that the duties to notify and assist 
have been completed, and that the veteran was made aware of 
what evidence he should provide, and what evidence would be 
obtained by VA.  Therefore, the Board finds that a remand 
would serve no useful purpose for this issue.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Any "error" to the veteran resulting from 
this decision does not affect the merits of his claim or 
substantive rights, for the reasons discussed above, and is 
therefore, harmless.  See 38 C.F.R. § 20.1102 (2001).  

The record shows that the veteran submitted his initial 
claim for compensation in October 1968.  This claim stated 
that he was married to H.B.  On the basis of this claim, 
entitlement to service connection for the residuals of a 
partial gastric resection and vagotomy for duodenal ulcer, 
and entitlement to service connection for degenerative 
arthritis of the hips was established in a March 1969 rating 
decision.  His combined evaluation was 40 percent.  The 
veteran elected to receive compensation in lieu of retired 
pay in May 1969, and he began to receive compensation from 
May 1, 1969.  

A notarized copy of the veteran's marriage certificate was 
received in August 1970.  This indicated that he was married 
to H.B.  A December 1978 Declaration of Marital and 
Dependency Status indicated that he remained married to H.B.  
This form also indicates that due to a change in law that 
allowed for additional compensation for dependents if a 
veteran has a combined service connected evaluation of at 
least 30 percent, additional compensation for the veteran's 
spouse was included from October 1978.  

An April 1993 letter to the veteran requested that he 
provide information concerning his spouse and the number of 
his dependents.  This letter notified the veteran that he 
was responsible for reporting any changes in the number of 
his dependents.  The veteran submitted a Status of 
Dependents Questionnaire in May 1993, and said that he was 
married to H.B.  

A new Status of Dependents Questionnaire was received from 
the veteran on May 15, 2001.  He stated that he was married 
to E.E.B., and that their date of marriage was July 10, 
1996.  

A VA Form 119, Report of Contact, shows that the veteran was 
contacted by telephone on May 15, 2001.  The veteran stated 
that he divorced H.B. on June 26, 1996, and that he married 
E.E.B. on July 10, 1996.  Supporting documentation was faxed 
to VA on May 15, 2001.  

The veteran was notified by letter dated May 18, 2001, that 
his compensation had been reduced, effective July 1, 1996.  
The veteran was notified that the reason for the reduction 
was that his marital status had changed.  

The veteran received an additional letter from VA on May 23, 
2001.  This letter notified him that his compensation had 
been increased to include additional compensation for his 
spouse.  The effective date of the additional compensation 
was June 1, 2001.  The veteran disagreed with the effective 
date of his additional compensation in a May 2001 letter, 
and the current appeal was initiated.  

After a review of the veteran's contentions and the evidence 
of record, the Board finds that both the date of the 
reduction of the veteran's additional compensation for his 
spouse after his divorce, and the date of the award for 
additional compensation for his spouse after his remarriage 
are proper, and that additional compensation for a spouse 
from July 1, 1996, to May 31, 2001, cannot be paid. 

Date of Reduction

In general, the effective date of discontinuance of pension 
or compensation to or for a veteran will be the earliest of 
the dates stated in this section.  Where an award is 
reduced, the reduced rate will be payable the day following 
the date of discontinuance of the greater benefit.  
38 C.F.R. § 3.501.  For a reduction based on divorce or 
annulment on or after October 1, 1982, the effective date is 
the last day of the month in which divorce or annulment 
occurred, except that section 306 and old-law pension 
reductions or terminations will continue to be effective the 
last day of the calendar year in which divorce or annulment 
occurred.  38 C.F.R. § 3.501(d)(2).  

The facts in regard to the veteran's divorce are not in 
dispute.  The veteran was divorced on June 26, 1996.  
Therefore, the effective date of the reduction of the 
veteran's compensation is the last day of the month in which 
the divorce occurred, which in this case is June 30, 1996.  
The veteran was no longer entitled to additional 
compensation for his spouse as of July 1, 1996, the current 
effective date of the decrease.  38 C.F.R. § 3.501(d)(2).

Date of Increase

The date of an award of pension or compensation payable to 
or for a veteran based on additional compensation or pension 
for a dependent is the latest of the following dates: (1) 
Date of claim.  This term means the following, listed in 
their order of applicability: (i) Date of veteran's 
marriage, or birth of his or her child, or, adoption of a 
child, if the evidence of the event is received within one 
year of the event.  Otherwise, the effective date will be 
the: (ii) Date notice is received of the dependent's 
existence, if evidence is received within one year of the VA 
request.  (2) Date dependency arises.  (3) Effective date of 
the qualifying disability rating provided evidence of 
dependency is received within one year of notification of 
such rating action.  (4) Date of commencement of veteran's 
award.  38 C.F.R. § 3.401(b).  

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of  compensation, pension, 
dependency and indemnity compensation, or the monetary 
allowance under 38 U.S.C. 1805 for a child suffering from 
spina bifida who is a child of a Vietnam veteran may not be 
made for any period prior to the first day of the calendar 
month following the month in which the award became 
effective.  However, beneficiaries will be deemed to be in 
receipt of monetary benefits during the period between the 
effective date of the award and the date payment commences 
for the purpose of all laws administered by VA except that 
nothing in this section will be construed as preventing the 
receipt of retired or retirement pay prior to the effective 
date of waiver of such pay in accordance with 38 U.S.C. 
5305.  For the purposes of this section, the term increased 
award means an award which is increased because of an added 
dependent, increase in disability or disability rating, or 
reduction in income.  The provisions of this section apply 
to all original, reopened, or increased awards unless such 
awards provide only for continuity of entitlement with no 
increase in rate of payment.  38 C.F.R. § 3.31(a)(b).  

The facts pertaining to the remarriage of the veteran and 
subsequent receipt by VA of notice thereof are not in 
dispute.  The veteran married E.E.B. on July 10, 1996.  
Notification of this marriage was first received by VA from 
the veteran on May 15, 2001.  Therefore, as May 15, 2001, is 
more than one year after the veteran's July 10, 1996, 
marriage, the effective date of the award is May 15, 2001, 
which is the date notice was received of the dependent's 
existence.  See 38 C.F.R. § 3.401(b)(i)(ii).  However, 
benefits are not actually payable until the first day of the 
calendar month following the month an award became 
effective.  In this case, that is June 1, 2001. See 
38 C.F.R. § 3.31.  Therefore, the effective date for payment 
of additional compensation for the veteran's spouse is June 
1, 2001, which is the date currently in effect.  

In view of the above, the Board must find that entitlement 
to additional compensation for a spouse from July 1, 1996, 
to May 31, 2001, is not warranted.  The Board notes and is 
sympathetic to the veteran's contentions that he was 
actually married for all but two weeks of the period in 
question, and that he did not intentionally attempt to 
deceive VA by failing to provide the information concerning 
his divorce and remarriage.  However, the veteran was 
notified by previous award letters that it was his 
responsibility to notify VA of changes in his marital 
status, and he failed to provide this information until it 
was requested by VA.  Therefore, the Board is bound by the 
facts and the pertinent regulations in this case.  As 
suggested in the introduction to this decision, the Board 
notes that there are other approaches available in which the 
veteran might achieve essentially the same result that he 
seeks in his current appeal.  However, at this juncture, the 
Board must conclude that the veteran was not entitled to 
additional compensation for a spouse from July 1, 1996, to 
May 31, 2001.  


(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to additional compensation for a spouse from 
July 1, 1996, to May 31, 2001, is denied. 



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

